United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pearl River, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-533
Issued: May 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2012 appellant filed a timely appeal of an October 26, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration because it was not timely filed and failed to establish clear evidence of error.
Since more than 180 days have elapsed since the most recent merit decision of November 4,
2009 to the filing of this appeal, the Board lacks jurisdiction to review the merits of the claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2 and
501.3.2

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new medical evidence accompanying her request for appeal. The Board may not consider
new evidence for the first time on appeal that was not before OWCP at the time it issued the final merit decision in
the case. 20 C.F.R. § 501.2(c). Appellant may submit such evidence to OWCP pursuant to a valid request for
reconsideration.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to present clear evidence of error.
On appeal, appellant contends that accompanying medical evidence from her attending
physicians established her claim for recurrence of disability.
FACTUAL HISTORY
This case has previously been before the Board. In the Board’s most recent decision and
order, issued August 13, 2010,3 the Board affirmed August 12 and November 4, 2009 decisions
of OWCP denying her claim for recurrence of disability. The law and the facts of the case as set
forth in the Board’s previous decision and order are incorporated by reference.4
In a December 20, 2010 letter, appellant requested reconsideration, asserting that the
medical evidence of record was sufficient to establish her claim for a recurrence of disability
commencing May 8, 2001. In a July 20, 2010 report, Dr. David W. Galarneau, an attending
Board-certified psychiatrist and neurologist, related appellant’s continued symptoms of
depression and anxiety related to her compensation claim and financial difficulties.
Dr. Galarneau diagnosed major depressive disorder, PTSD and panic disorder. Dr. Galarneau
renewed medications.
By decision dated January 25, 2011, OWCP denied reconsideration on the grounds that
the evidence submitted did not raise substantive legal questions or include new, relevant
evidence. It found that appellant’s letter and Dr. Galarneau’s July 10, 2010 report were
repetitive of arguments and evidence previously of record.
In a February 11, 2011 letter, appellant requested reconsideration on the grounds that the
Office of Personnel Management and the Social Security Administration both found her eligible
for disability retirement benefits. She also reiterated that the medical evidence of record
established her claim for recurrence of disability.
By decision dated March 1, 2011, OWCP denied reconsideration on the grounds that the
evidence submitted was irrelevant to her claim, as the determinations of other administrative
agencies were not determinative under FECA as they had different standards of proof.
3

Docket No. 10-324 (issued August 13, 2010). On August 16, 2010 appellant filed a petition for reconsideration
of the Board’s August 13, 2010 decision and order. By order issued November 12, 2010, under Docket No. 10-324,
the Board denied her petition for reconsideration.
4

OWCP accepted that on January 5, 1989 appellant sustained post-traumatic stress disorder (PTSD), major
depressive disorder and anxiety disorder when she was robbed at gunpoint while in the performance of duty.
Appellant stopped work in September 1995 after a coworker threatened her with a knife. Following a brief return to
work in 2001, she stopped work and did not return. Appellant claimed a recurrence of disability commencing
May 8, 2001 related to a telephone conversation with an employing official regarding work absences. OWCP
denied the claim by decisions issued August 12 and November 4, 2009. The Board found that appellant did not
submit sufficient rationalized medical evidence to establish a spontaneous change in her condition on May 8, 2001.

2

In an August 27, 2011 letter, appellant again requested reconsideration on the basis of
new medical evidence. She submitted an August 23, 2011 report from Dr. Beverly Stubblefield,
an attending licensed clinical psychologist, stating that a May 8, 2001 telephone call between
appellant and an injury compensation specialist aggravated her PTSD and totally disabled her for
work for the ensuing decade.5
By decision dated October 26, 2011, OWCP denied reconsideration on the grounds that
appellant’s request was not timely filed and failed to present clear evidence of error. It found
that her August 27, 2011 letter and Dr. Stubblefield’s report were insufficient to raise a
substantial question regarding the correctness of OWCP’s November 4, 2009 decision.
LEGAL PRECEDENT
Section 8128(a) of FECA6 does not entitle a claimant to a review of an OWCP decision
as a matter of right.7 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.8 OWCP, through regulations, has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.9 The Board has found that the imposition of this
one-year time limitation does not constitute an abuse of the discretionary authority granted
OWCP under 5 U.S.C. § 8128(a).10
In those cases where requests for reconsideration are not timely filed, OWCP must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its
regulations.11 Its regulations states that it will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in OWCP’s regulations, if the claimant’s
request for reconsideration shows “clear evidence of error” on the part of OWCP.12

5

On March 7, 2011 appellant filed an appeal with the Board of OWCP’s March 1, 2011 decision. This appeal
was docketed as No. 11-967. By order issued October 7, 2011, the Board dismissed the appeal under Docket
No. 11-967 at appellant’s request to allow her August 27, 2011 reconsideration request to proceed.
6

5 U.S.C. § 8128(a).

7

Thankamma Mathews, 44 ECAB 765, 768 (1993).

8

Thankamma Mathews, id.; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

9

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in OWCP’s limitation of its discretionary authority;
see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
10

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 7, Jesus D. Sanchez, supra note 8.

11

Thankamma Mathews, supra note 7.

12

20 C.F.R. § 10.607(b).

3

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.13 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.14 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.15 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.16 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error by OWCP.17 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.18
ANALYSIS
In its October 26, 2011 decision, OWCP properly determined that appellant failed to file
a timely application for review. It rendered its most recent merit decision on November 4, 2009.
Appellant’s request for reconsideration was dated August 27, 2011, more than one year after
November 4, 2009. Accordingly, her request for reconsideration was not timely filed.
In the August 27, 2011 letter, appellant contended that an August 23, 2011 report from
Dr. Stubblefield, an attending licensed clinical psychologist, was sufficient to establish the
claimed May 8, 2001 recurrence of disability. The Board finds that appellant’s August 27, 2011
letter does not raise a substantial question as to whether OWCP’s November 4, 2009 decision
was in error or prima facie shift the weight of the evidence in her favor. Therefore, it is
insufficient to establish clear evidence of error. Dr. Stubblefield’s report does not address
whether the 1995 knife incident constituted an intervening cause, a critical issue at the time of
the November 4, 2009 merit decision. Therefore, his report is irrelevant and does not establish
clear evidence of error.19
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of OWCP’s November 4, 2009 decision. Consequently, OWCP properly denied
appellant’s reconsideration request as her request does not establish clear evidence of error.

13

Thankamma Mathews, supra note 7.

14

Leona N. Travis, 43 ECAB 227 (1991).

15

Jesus D. Sanchez, supra note 8.

16

Leona N. Travis, supra note 14.

17

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

18

Gregory Griffin, supra note 9.

19

Leona N. Travis, supra note 14.

4

On appeal, appellant contends that accompanying medical reports established her claim
for a recurrence of disability commencing May 8, 2001. The Board notes that his arguments and
the majority of the medical reports were previously considered and rejected by OWCP.
Regarding the medical documents that are new evidence not previously considered by OWCP,
the Board may not consider new evidence for the first time on appeal that was not before OWCP
at the time it issued its decision.20 Such evidence may be submitted to OWCP pursuant to a valid
request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 26, 2011 is affirmed.
Issued: May 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

20 C.F.R. § 501.2(c).

5

